United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1134
                                   ___________

Rickey McFadden,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *       [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                         Submitted: August 3, 1998
                             Filed: August 7, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

     Rickey McFadden appeals the District Court’s1 order granting summary
judgment to the Commissioner and affirming the Commissioner’s decision to deny
McFadden disability insurance benefits and supplemental security income. Having



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
carefully reviewed the record and the parties’ submissions, we affirm the judgment of
the District Court for the reasons set forth in its memorandum. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-